Citation Nr: 1236914	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased, initial rating for the service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962.  The Veteran died in August 2009.  The appellant is the Veteran's widow and has been properly substituted as the claimant in this matter, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decisions dated in July 2007 and June 2009 of the RO.   

The claim of service connection for a bilateral hearing loss disability was initially granted by the Board in a June 2007 decision.  A July 2007 rating decision implemented the Board decision and assigned a no percent rating beginning on October 29, 2003.  

In a June 2009 rating decision, the RO assigned a 30 percent rating to the service-connected bilateral hearing loss disability beginning on March 6, 2008.  

In a June 2009 Substantive Appeal, the appellant's attorney indicated that there was agreement with the 30 percent rating assigned beginning on March 6, 2008, but disagreement with the assignment of a noncompensable rating prior to March 6, 2008.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

A review of the record shows that the Veteran was seen by private audiologists during the pendency of this appeal.  In an August 2005 statement, a certified audiologist stated that the Veteran had been seen on numerous occasions.  

Thus, the RO should attempt to obtain copies of all outstanding treatment records referable to the service-connected bilateral hearing loss prior to 2009.  The RO should request that the appellant provide information referable to any other VA or non-VA treatment rendered the Veteran for his service-connected bilateral hearing loss prior to his demise.  38 U.S.C.A. § 5103A(b)(1).  

The RO should provide the appellant with appropriate VCAA notice including notice of the information and evidence that is necessary to substantiate the assignment of the degree of disability and the effective date of the disability pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 


Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the appellant with appropriate VCAA notice including notice of the information and evidence that is necessary to substantiate the assignment of the degree of disability and the effective date of the disability pursuant to Dingess/Hartman.  

2.  The RO take all indicated action to contact the appellant in order to request that she provide sufficient information and authorization so that copies of all outstanding treatment records or examination testing referable to the service-connected bilateral hearing loss can be obtained for the period from 2003 to 2009.   

The letter should invite the appellant to submit any other medical evidence or treatment records in support of her claim.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the appellant and her attorney and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

